380 Pa. 110 (1955)
Meng
v.
Meng, Appellant.
Supreme Court of Pennsylvania.
Argued November 22, 1954.
January 6, 1955.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*111 William N.J. McGinniss, for appellant.
Hyman A. Guth, with him Fred C. Gartner, for appellee.
OPINION PER CURIAM, January 6, 1955:
The order of the Court below refusing to dissolve the preliminary injunction and permitting the appellee to file a bond nunc pro tunc, being interlocutory only and therefore not appealable, the appeal is quashed.